Citation Nr: 1758805	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is reasonably shown to be related to/caused by his exposure to noise trauma in service.

2. The Veteran's tinnitus is reasonably shown to have had its onset in service, and to have persisted since.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is warranted. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2. Service connection for tinnitus is warranted. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. Any error in notice or assistance is harmless given the favorable determinations.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Lay evidence may be competent evidence to establish incurrence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159 (a)(2). Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing Loss

It is not in dispute that the Veteran has a bilateral hearing loss disability, as such is shown by official audiometry. Based on his testimony that he was exposed to artillery fire while stationed aboard a gun ship, the Board finds the Veteran also experienced noise exposure while in service. What he still must show to substantiate this claim is that his hearing loss is related to his service/noise trauma therein. In the absence of onset in service and continuity post service, whether a current hearing loss may be related to service or noise trauma therein is a medical question.

The Veteran submitted a letter from his private physician dated in October 2011. N.N., an audiologist, stated the Veteran had related his in-service history of noise exposure, including his time on a gun ship. N.N. further stated that as a consequence he was exposed to excessive noise. N.N. opined "due to the fact that [the Veteran] did not work in a loud environment in his civilian life, it is more likely than not that his hearing loss was due to his military service."

During the May 2017 hearing, the Veteran testified that he had discussed both his in-service and post-service noise exposure with N.N. 
The Board notes the Veteran was afforded a VA examination in April 2013. An addendum opinion dated in August 2013 stated that a nexus did not exist between the Veteran's hearing loss and his service. However, this opinion is inadequate because the examiner relied upon the Veteran having normal hearing during his enlistment and separation examinations and that his military occupational specialty (MOS) had a low probability of noise exposure. This opinion did not consider the Veteran's lay statements and was, therefore, not based on an accurate factual premise and not adequate to decide the claim.  Accordingly, it cannot be considered probative evidence in this case.

The Board finds the 2011 opinion of N.N. to be competent and credible and provides a nexus between the Veteran's hearing loss and his in-service noise exposure, thus satisfying the third element of service connection.

Accordingly, the Veteran is entitled to service connection for bilateral hearing loss.

Tinnitus

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). The Veteran has competently reported that he has tinnitus and the Board finds his statements to be credible. Therefore, there is evidence of a current disability. 

As discussed previously, the Veteran did experience noise exposure during service. Thus, the second element of service connection, an in-service event, is also met.

During the May 2017 Board hearing, the Veteran also testified competently and credibly that his tinnitus began in service and has persisted since that time. Therefore, the third element of service connection, a nexus, is also satisfied.

Accordingly, the Veteran is entitled to service connection for tinnitus.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


